 OAO 435             Case      2:18-cr-00422-SMB               Document
                                     Administrative Office of the                712 Filed 07/29/19 Page
                                                                  United States Courts                   1 of 1USE ONLY
                                                                                                     FOR COURT
 AZ Form (Rev. 10/2018)                                                                                                DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                    3. DATE
           Rachel Skrzypek                                                              716-849-1333                              7/29/2019
4. FIRM NAME
                 Lipsitz Green Scime Cambria
5. MAILING ADDRESS                                                                  6. CITY                            7. STATE         8. ZIP CODE
                        42 Delaware Ave                                                       Buffalo                    New York           14202
9. CASE NUMBER                          10. JUDGE                                                            DATES OF PROCEEDINGS
    2:18-cr-00422-SMB                                  Judge Bridget Bade           11.   4/13/2018                    12.
13. CASE NAME                                                                                               LOCATION OF PROCEEDINGS
    USA v. Michael Lacey                                                            14.                                15. STATE Arizona
16. ORDER FOR
9 APPEAL                                ✔
                                        9      CRIMINAL                             9     CRIMINAL JUSTICE ACT            BANKRUPTCY
9    NON-APPEAL                         9      CIVIL                                9     IN FORMA PAUPERIS               OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                   DATE(S)                              PORTION(S)                           DATE(S)
    9VOIR DIRE                                                                        9TESTIMONY (Specify)
    9OPENING STATEMENT (Plaintiff)
    9OPENING STATEMENT (Defendant)
    9CLOSING ARGUMENT (Plaintiff)                                                     9PRE-TRIAL PROCEEDING
    9CLOSING ARGUMENT (Defendant)
    9OPINION OF COURT
    9JURY INSTRUCTIONS                                                                9OTHER (Specify)
    9SENTENCING
    9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST          # OF                DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                     ADDITIONAL                                                        ESTIMATED COSTS
                                                   COPY                                  (Check all that apply.)
                     copy to ordering party)                     COPIES
     30 DAYS                   9                       9                                   PAPER COPY
     14 DAYS                   9                       9
7 DAYS(expedited)              9                       ✔
                                                       9                             ✔      PDF (e-mail)
     3 DAYS
                               9                       9
      DAILY
                               9                       9                                   ASCII (e-mail)
     HOURLY                    9                       9
    REALTIME                                                                        E-MAIL ADDRESS
                                                                                     rskrzypek@lglaw.com
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    Rachel Skrzypek                                                    THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   7/29/2019
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                           PHONE NUMBER
ORDER RECEIVED                                     DATE              BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY          TRANSCRIPTION COPY              ORDER RECEIPT        ORDER COPY
